DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Product by Process Limitations
 
Initially, and with respect to claim(s) 17-20, note that a "product by process" claim is directed to the product per se, no matter how actually made. See In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which makes it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. As stated in Thorpe, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935).
 
Note that Applicant has burden of proof in such cases as the above case law makes clear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2017/0321577 to Junge further in view of US patent number 4,720,311 to Hutton et al. (Hutton) as evidenced by “Heat treatment and Properties of Iron and Steel” by Digges et al. (Digges) and by non-patent literature “alloy steel 5150 general characteristics of alloy steel 5150” cited in the IDS filed 7/23/2019.
Regarding claim 12:
Junge discloses:
A sliding camshaft (figure 1) for an internal combustion engine (paragraph 0023, “The sliding element 11 comprises cam tracks, via which lift information can be transmitted to a valve of an internal combustion engine” (emphasis added by the examiner)), the sliding camshaft comprising: 
an inner rod (17) extending along a cam axis (12); 
a lobe pack (11) circumferentially disposed about the inner rod (17), the lobe pack having an inner side (15) disposed in sliding contact with the inner rod (17) and an outer 11 comprises cam tracks” (emphasis added by the examiner)).
Junge fails to disclose:
The lobe pack being formed of a steel alloy having a carbon content in the range of 0.48 to 0.53 weight percent, wherein a majority of a microstructure of the lobe pack is of martensite, the lobe pack having a hardness of at least 56 HRC on the Rockwell hardness scale through a depth of the lobe pack.  
Hutton teaches:
A camshaft and camshaft lobes that can be made from a heated and quenched 5150 steel (column 2, lines 45-47) that is hardened by a martensite transformation (column 2, lines 55-60). Further, the reference teaches that 5150 steel can have a hardness at a maximum of 60 HRC on the Rockwell hardness scale (column 3, lines 5-6) to a maximum depth penetration of 0.18 inches (column 2, lines 60-65).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Junge to further include making the lobe pack from 5150 steel (which has a carbon content in the range of 0.48 to 0.53 weight percent as evidenced by non-patent literature “alloy steel 5150 general characteristics of alloy steel 5150”) that is heated and quenched to yield a hardness of 60 HRC to a depth of .18 inches as taught by Hutton in order to harden the exterior surface of the lobe pack (column 1, lines 5-10). In regards to the claim limitation “the lobe pack having a hardness of at least 56 HRC on the Rockwell hardness scale through a depth of the lobe pack”, as evidenced by Digges page 14 figure 14, the penetration of the hardening of a steel is a product of the objects thickness with thicker objects experiencing a dramatic deviation in hardness (4”D round) while thinner objects experience little deviation in 
Regarding claims 18-20:
These claims include processes (or steps) that do not appear to impart any particular structure to the device and the instant invention (found in claim 12) of the Junge/Hutton combination above and appear structurally similar. For this reason, these claims are considered product by process limitations and have been treated as indicated 

Regarding claim 13:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 1 by Junge and Hutton  (Note: the ““alloy steel 5150 general characteristics of alloy steel 5150” reference is used as evidenced to demonstrate the inherent make up of 5150 alloy steel):
The sliding camshaft of claim 12, the steel alloy (see the 5150 steel alloy incorporated from Hutton into Junge) further comprising: 
manganese in the range of 0.70 to 0.90 weight percent (as evidenced by non-patent literature “alloy steel 5150 general characteristics of alloy steel 5150” the 5150 steel incorporated form Hutton into Junge has an Mn weight percent of 0.70-0.90 ); 
silicon in the range of 0.15 to 0.35 weight percent (as evidenced by non-patent literature “alloy steel 5150 general characteristics of alloy steel 5150” the 5150 steel incorporated form Hutton into Junge has an Si weight percent of 0.20-0.35 ); and 
chromium in the range of 0.70 to 0.90 weight percent (as evidenced by non-patent literature “alloy steel 5150 general characteristics of alloy steel 5150” the 5150 steel incorporated form Hutton into Junge has an Cr weight percent of 0.70-0.90 ).  

Regarding claim 14:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 1 by Junge and Hutton:
The sliding camshaft of claim 13, further comprising: 
phosphorus in an amount not exceeding 0.030 weight percent (as evidenced by non-patent literature “alloy steel 5150 general characteristics of alloy steel 5150” the 5150 steel incorporated form Hutton into Junge has an P weight percent of 0.040 maximum (anything less than 0.040)); and 
sulfur in an amount not exceeding 0.040 weight percent (as evidenced by non-patent literature “alloy steel 5150 general characteristics of alloy steel 5150” the 5150 steel incorporated form Hutton into Junge has an S weight percent of 0.040 maximum (anything less than 0.040)).  

Regarding claim 15:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 1 by Junge and Hutton:
The sliding camshaft of claim 14, wherein the steel alloy is a 5150 steel alloy (see the 5150 steel alloy incorporated from Hutton into Junge).  

Regarding claim 16:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 1 by Junge and Hutton:


Regarding claims 17:
This claim includes processes (or steps) that do not appear to impart any particular structure to the device and the instant invention (found in claim 12) of the Junge/Hutton combination above and appear structurally similar. For this reason, these claims are considered product by process limitations and have been treated as indicated above in the product by process heading.

Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive.
Regarding the 35 USC 103 rejections of claim 12:
	The applicant has provided several arguments as to why the above rejection is improper however the office is not persuaded. First, the applicant has argued that the Hutton secondary reference only teaches hardening the periphery of the lobe to maximum depth of .18 inches and further that the Rc hardness of 58-60 only extends to a depth of 0.03 inches. Further, the applicant argues that the majority of the lobe pack would not be martensite and would not have a 
	Second, the applicant argues that assuming the hardness of 58-60 HRC only extends to 0.76 mm (0.03 inches) with a hardened outer periphery at a maximum depth of 4.57 mm (.18 inches) on a typical lobe pack with a depth of 10mm then the lobe pack would not have a hardness of 56 HRC through the complete part.  However, the office is not persuaded by this.  As shown in the evidentiary Diggs reference (figurer 14) the Rockwell hardness of ½ inch diameter rod does not vary much in terms of hardness across its depth.  In the case of the 10 mm (0.39 inch) lobe pack that the applicant refers to, the thickness of the material is less than the ½” diameter rod indicating that there would not be much hardness variation across the depth of the part since it will be heat treated from both sides.  For this reason, it would appear that the hardness of greater than 56 HRC would be maintained across the depth of the part and is why the office is not persuaded.
	Third, the applicant argues that the lobe pack of Junge and would not necessarily have a diameter smaller than the bars shown in the evidentiary Digges reference and for this reason the Digges reference does not necessarily show how all the hardness in Junge would be maintained throughout the lobe pack is claimed.  However, it is not the diameter of the part that determines the hardness through the lobe pack but the thickness of the material being treated.  In this way, (assuming the applicants disclosed thickness of 10mm is correct) the thickness of Junge is less than the thickness of the bar as disclosed in the Digges evidentiary reference and for this reason the lobe pack in Junge would maintain a 56 HRC throughout the parts since it is thinner than what is disclosed in Digges.

	For these reasons, the applicant’s arguments are not persuasive and the above rejections are maintained.

Regarding the claim objections:
The applicants amend it’s the claims have addressed these objections and for this reason they are withdrawn.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.